June 3, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN: Mellissa Campbell Duru 100 F Street NW, Mail Stop 7010 WASHINGTON, D.C. 20549-2000 RE: Post Effective Amendment No. 1 for the following: Sterling Oil & Gas Registration Statement on Form S-1 Effective March 14, 2008 File No.333-148034 To Whom It May Concern: Sterling Oil & Gas has filed concurrently herewith Post Effective Amendment No. 1 with the Commission.To date, no sales have been made pursuant to the effective registration statement. The Post
